Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (Parametric design of garment pattern based on body dimensions).
 	As per claim 1, Liu teaches the claimed “method for determining a degree of matching between a garment and a person's body,” the method comprising: “obtaining dimensional parameters of the person's body” (Liu, figure 1 – human body dimension); “selecting dimensional parameters of the garment based on a category of the garment” (Liu, 3.3. Modeling the relations between dimensional constraint parameters and
human body dimensions); “obtaining dimensional parameters of the garment” (Liu, figure 7); “comparing the dimensional parameters of the person's body and the dimensional parameters of the garment” (Liu, 3.3.1. Relations between human body and jeans’ pattern, and 3.3.3. Modeling the relations between human hip parameter and other dimensions in girth direction).  It is noted that Liu does not explicitly teach “determining a recommended size S of the garment, based on the comparing step” as claimed.  However, Liu’s validation of jean design (e.g., 4.2. Validation of jeans’ pattern parametric design; figure 8 and 5. Conclusion) suggests the recommendation of a selected garment to match the body dimension as claimed.  Thus, it would have been obvious to configure Liu’s method as claimed by determining a size of garment based on the human body dimensions as claimed.  The motivation is to generate the garment rapidly and automatically.

Claim 2 adds into claim 2 (1?) “wherein the comparing includes using a target function: 

    PNG
    media_image1.png
    71
    229
    media_image1.png
    Greyscale

where M is a number of dimensional parameters, DPcust is a dimensional parameter of the person, DPprod is a dimensional parameter of the garment, and ai is a weight factor” which is obvious to a person of the skill in the art as the total error (or the target function) is mathematically calculated by the sum of all individual errors with their weights (to show the important contribution to the appearance of garment).

Claim 3 adds into claim 2 “minimizing the target function” which is anticipate to minimize the error to show the fitness of the garment to the human body.

 	Claim 4 adds into claim 1 “wherein the recommended size S is S = sum (wi si) / sum(wi) + ds, where si is a size corresponding to ith dimensional parameter, wi a weight factor of the ith dimensional parameter, and ds is a correction value” which is just a mathematical representation of fitness and obvious in which the determined size is calculated with sum of matching dimensions with weights and a correction (e.g., Liu, 3.4. Modeling the relations between adjustable parameters and jeans’ pattern dimensions).

 	Claim 5 adds into claim 4 “wherein the correction value ds is determined individually for each person” (Liu, figure 8 and 3.4. Modeling the relations between adjustable parameters and jeans’ pattern dimensions).



 	Claim 7 adds into claim 4 “wherein the recommended size S is additionally adjusted so as to correspond to a size guide” (Liu, figure 8 and 3.4. Modeling the relations between adjustable parameters and jeans’ pattern dimensions).

 	Claim 8 adds into claim 1 “generating a list of garments, where the garments are sorted according to a fit score, and garments with the same fit score are additionally ranked by a fit error value” which would have been obvious in a comparison between two (2) objects (i.e., the human body and the garment) to assign a fit/match score/error.

	Claim 9 adds into claim 8 “wherein the fit score is determined based on a vector of the dimensional parameters of the garment and a vector of the dimensional parameters of the person's body” which is obvious to evaluate a matching between two (2) objects based on errors of their corresponding dimensional parameters.

	Claim 10 adds into claim 8 “wherein the fit error value is determined based on an L2- norm applied to multiple groups of values of coordinate differences between the vector of the dimensional parameters of the garment and the vector of the dimensional parameters of the person's body, where the groups are classified by the coordinate 

	Claim 11 adds into claim 8 “taking into account stylistic recommendations for generating the list of garments” (Liu, figure 8).

	Claim 12 adds into claim 1 “wherein the dimensional parameters of the person's body are based on dimensional parameters of a reference garment” (Liu, figure 7).

	Claims 13-20 add to claim 1 by using a neural network with its conventional characteristics (e.g., layers, training, classifier, decision, …) to implement the comparison of dimensional parameters of the human body and the garment which would have been obvious to a person of ordinary skill the art to implement Liu’s relations between human body and garment’s dimensions (e.g., Liu, 3.3.1. Relations between human body and jeans’ pattern).

Claims 2-3 are objected to because of the following informalities:  Claim 2 depends on itself, and claim 3 depends on claim 2.  Appropriate correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616